Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
9, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00130-CV



  IN RE LEA BERNSEN BROWN, LEON GARRICK BERNSEN, LYNN
BERNSEN ALLISON, DOUGLAS ALLISON, INDIVIDUALLY AND D/B/A
       THE LAW OFFICE OF DOUGLAS A. ALLISON, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-39795

                         MEMORANDUM OPINION

      On February 13, 2019, relators Lea Bernsen Brown, Leon Garrick Bernsen,
Lynn Bernsen Allison, Douglas Allison, Individually and d/b/a The Law Office of
Douglas A. Allison filed a petition for writ of mandamus in this court. See Tex. Gov’t
Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App. P. 52. In the petition,
relator asks this court to compel the Honorable Christine Weems, presiding judge of
the 281st District Court of Harris County, to (1) vacate her February 5, 2019 order
denying relators’ plea in abatement and motion to abate, and (2) enter an order
granting relators’ motion to abate.

      Generally, to obtain mandamus relief, a relator must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy at law,
such as an appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)
(orig. proceeding); In re Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding)
(per curiam).

      Relator has not shown that the trial court clearly abused its discretion. We
therefore deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2